

CIDARA THERAPEUTICS, INC.
AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION POLICY


Each member of the Cidara Therapeutics, Inc. Board of Directors (the “Board”)
who is not also serving as an employee of Cidara Therapeutics, Inc. (“Cidara”)
or any of its subsidiaries (each such member, an “Eligible Director”) will
receive the compensation described in this Non-Employee Director Compensation
Policy for his or her Board service on and following the date that this amended
policy is first adopted by the Board (the “Effective Date”). This policy is
effective as of the Effective Date and may be amended at any time in the sole
discretion of the Board (and as may be recommended by the Compensation Committee
of the Board).


Annual Cash Compensation


The annual cash compensation amount set forth below is payable in equal
quarterly installments, payable in arrears on the last day of each fiscal
quarter in which the service occurred. If (i) the Effective Date is a date other
than the first day of a fiscal quarter or (ii) an Eligible Director joins the
Board or a committee of the Board at a time other than effective as of the first
day of a fiscal quarter, the first quarterly installment of each applicable
annual retainer set forth below will be pro-rated based on days served in the
first fiscal quarter in which this policy is effective or in which the Eligible
Director provides the service, as applicable, and regular full quarterly
payments thereafter. All annual cash fees are vested upon payment.


1.
Annual Board Service Retainer:

a.    All Eligible Directors: $40,000
b.
Chairman of the Board Service Retainer (in addition to Eligible Director Service
Retainer): $25,000



2.    Annual Committee Member Service Retainer (non-Chairman):
a.    Member of the Audit Committee: $7,500
b.    Member of the Compensation Committee: $6,000
c.    Member of the Nominating and Governance Committee: $4,000


3.
Annual Committee Chairman Service Retainer:

a.    Chairman of the Audit Committee: $15,000
b.    Chairman of the Compensation Committee: $12,000
c.    Chairman of the Nominating and Governance Committee: $8,000


Equity Compensation


The equity compensation set forth below will be granted under the Cidara
Therapeutics, Inc. 2015 Equity Incentive Plan, as may be amended from time to
time (the “Plan”). All stock options granted under this policy will be
nonstatutory stock options, with an exercise price per share equal to 100% of
the Fair Market Value (as defined in the Plan) of the underlying common stock of
Cidara (the “Common Stock”) on the date of grant, and a term of ten years from
the date of grant (subject to earlier termination in connection with a
termination of service as provided in the Plan, provided that upon a termination
of service other than for death, disability or cause, the post-termination
exercise period will be 12 months from the date of termination).


1.    Initial Grant: On the date of the Eligible Director’s initial election to
the Board, for each Eligible Director who is first elected to the Board
following the Effective Date (or, if such date is not a market trading day, the
first market trading day thereafter), the Eligible Director will be
automatically, and without further action by the Board or Compensation Committee
of the Board, granted a stock option for 35,000 shares of Common Stock (the
“Initial Grant”). The shares subject to each Initial Grant will vest as follows:
(i) 1/3rd of the shares will vest on the first anniversary of the date of grant
and (ii) the remaining 2/3rds of the shares will vest in equal monthly
installments over a two year period such that each Initial Grant is fully vested
on the third anniversary of the date of grant, subject to the Eligible
Director’s Continuous Service (as defined in the Plan) through each such vesting
date and will vest in full upon a Change in Control (as defined in the Plan).


2.    Annual Grant: On the date of each Cidara annual stockholder meeting held
after the Effective Date, for each Eligible Director who continues to serve as a
non-employee member of the Board (or who is first elected to the Board at such
annual stockholder meeting), the Eligible Director will be automatically, and
without further action by the Board or Compensation Committee of the Board,
granted a stock option for 17,500 shares of Common Stock (the “Annual Grant”).
The shares subject to the Annual Grant will vest in one installment on the
earlier of (i) the first anniversary of the date of grant and (ii) the day prior
to the date of Cidara’s first annual stockholder meeting held after the date of
grant, such that each Annual Grant is fully vested on the earlier of (i) the
first anniversary of the date of grant and (ii) the day prior to the date of
Cidara’s first annual stockholder meeting held after the date of grant, subject
to the Eligible Director’s Continuous Service (as defined in the Plan) through
such vesting date and will vest in full upon a Change in Control (as defined in
the Plan).


As of the Effective Date, this Amended Non-Employee Director Compensation Policy
shall replace and supersede any compensation agreements between the Company and
any Eligible Director serving on the Board on the Effective Date.


Updated: December 4, 2019


1.
 

